DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pending
Claims 13-20 are withdrawn from consideration
Claims 1-12 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election of Group I claims 1-12 in the reply filed on 01/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 5 states “wherein the first and second chamber are…”  Examiner suggests amending the s are…” to maintain consistency with the similar recited language on lines 3-4 of claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the mineral slurry” on lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Is Applicant intending to refer back to the slurry, for example, as recited on line 3 of claim 1?  If so, Examiner suggests removing “mineral”.  Claims 8-9 are also rejected since these claims depend on claim 7.
Claim 10 recites the limitation "the mineral slurry” on line 3.  There is insufficient antecedent basis for this limitation in the claim.  Is Applicant intending to refer back to the slurry, for example, as recited on line 3 of claim 1?  If so, Examiner suggests removing “mineral”.  Furthermore, claim 10 recites the limitation “the remaining mineral slurry” on line 4. There is insufficient antecedent basis for this limitation in the claim.  Is 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-12 of the current application 16/693565 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-9 and 11-16 of U.S. Patent 10487600 B2, and unpatentable over patented claims 1-3, 5, 15-16 and 32-34 of U.S. Patent 9079188 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the current application (16/693565) discloses a system for processing a slurry including a receiving vessel, at least a first chamber, a dividing wall, one or more output openings of the first chamber, a pump configured to pump at least a portion of the slurry provided from the one or more output openings, a separator configured to receive at least a portion of the pumped slurry, a first solids output, and a remaining slurry.  Corresponding dependent claims 2-12
U.S. Patent 10487600 B2:
Regarding the instant claim 1, claim 1 of U.S. Patent 10487600 B2 discloses a system for processing a mineral slurry including a receiving vessel, a first chamber, a second chamber, the first chamber and the second chamber at least partially defined by a dividing wall inside the receiving vessel, one or more output openings of the first chamber, a pump configured to pump at least a portion of the mineral slurry provided from the one or more output openings, a separator configured to receive at least a portion of the pumped mineral slurry, a first mineral output, and a remaining mineral slurry.  
Regarding the instant claim 2, claim 1 of U.S. Patent 10487600 B2 discloses a second chamber.  
Regarding the instant claim 3, claim 1 of U.S. Patent 10487600 B2 discloses a second chamber, wherein the second chamber is at least partially defined by the dividing wall, wherein the dividing wall is inside the receiving vessel and shared by both the first and second chambers, wherein the first and second chambers are at least partially separated by the dividing wall, and wherein the separator is further configured to provide the remaining slurry to the receiving vessel at the second chamber of the receiving vessel.  
Regarding the instant claim 4, claim 1 of U.S. Patent 10487600 B2 discloses a mixing aperture fluidically connects the second chamber to the first chamber.  
Regarding the instant claim 5, claim 1 of U.S. Patent 10487600 B2 discloses a mixing aperture defined by a bottom distal end of the dividing wall and an interior 
Regarding the instant claim 6, claims 2-3 of U.S. Patent 10487600 B2 discloses wherein the separator includes one or more from the group that consists of a hydrocyclone, a double hydrocyclone, a high G hydrocyclone, a screw press, a belt press, a filter, an ion exchange membrane, a desalination system, and a rotary fan press.  
Regarding the instant claim 7, claim 4 of U.S. Patent 10487600 B2 discloses an injection port configured to receive a substance to add to the mineral slurry at a location before the mineral slurry is received at the separator.  
Regarding the instant claim 8, claims 4-7 of U.S. Patent 10487600 B2 discloses an injection port configured to receive a substance, wherein the substance comprises at least one of a coalescing agent, a polymer, and an oxidizing agent.  
Regarding the instant claim 9, claim 8 of U.S. Patent 10487600 B2 discloses wherein the substance comprises an oxidizing agent that includes one or more from the group that consists of a permanganate, a potassium permanganate, a hydrogen peroxide, a soap, a surfactant, and a water soluble oxidizing agent.  
Regarding the instant claim 10, claim 9 of U.S. Patent 10487600 B2 discloses wherein the receiving vessel includes a mixing volume operable to receive a portion of a content of the first volume of the receiving vessel and a portion of a content of the second volume of the receiving vessel so that the mineral slurry from the first volume and the remaining mineral slurry from the second volume will come in contact with one 
Regarding the instant claim 11, claims 11-13 of U.S. Patent 10487600 B2 discloses wherein the one or more minerals of the mineral slurry that were recovered at least partially from a petroleum geologic formation includes one or more salts, drill cuttings, and sand.  
Regarding the instant claim 12, claims 14-16 of U.S. Patent 10487600 B2 discloses wherein the mineral slurry recovered at least partially from a petroleum geologic formation includes flowback water, produced water, and waste water.  

U.S. Patent 9079188 B2:
Regarding the instant claim 1, claims 1-3 and 16 of U.S. Patent 9079188 B2 discloses a system for separating a fluid including a receiving hopper, a first volume, a second volume, a weir configured to provide a liquid communication path with a portion of the second volume of the receiving hopper, one or more output openings, a pump operable to pump a conveyable slurry, a separator operable to receive the pumped conveyable slurry, a portion of the solids output, and a portion of the drilling fluids back to the receiving hopper.
Regarding the instant claim 2, claim 2 of U.S. Patent 9079188 B2 discloses a second volume.
Regarding the instant claim 3, claims 2-3 of U.S. Patent 9079188 B2 discloses a first volume operable to receive the input material, and a second volume operable to 
Regarding the instant claim 4, claims 1-3 of U.S. Patent 9079188 B2 discloses a mixer, and a weir configured to provide a liquid communication path with a portion of the second volume of the receiving hopper.
Regarding the instant claim 5, claims 1-3 of U.S. Patent 9079188 B2 discloses a mixer, and a weir configured to provide a liquid communication path with a portion of the second volume of the receiving hopper.
Regarding the instant claim 6, claim 15 of U.S. Patent 9079188 B2 discloses wherein the separator includes one or more from the group that includes a hydrocyclone, a high G hydrocyclone, a turboclone, a screw press, a belt press, and a rotary fan press.
Regarding the instant claim 7, claim 32 of U.S. Patent 9079188 B2 discloses an injection port operable to receive a liquid to add to the conveyable slurry.
Regarding the instant claim 8, claims 32-34 of U.S. Patent 9079188 B2 discloses an injection port operable to receive a liquid, wherein the liquid comprises a coalescing agent and a polymer.
Regarding the instant claim 9, claims 32-34 of U.S. Patent 9079188 B2 discloses an injection port operable to receive a liquid, a coalescing agent and a polymer.
Regarding the instant claim 10, claim 5 of U.S. Patent 9079188 B2 discloses a mixing volume operable to receive the input material from the first volume, and to receive the transport liquid from the second volume where the input material and the 
Regarding the instant claim 11, claim 1 of U.S. Patent 9079188 B2 discloses separating at least a portion of drill cuttings from a combination that includes both drill cuttings and drilling fluids.
Regarding the instant claim 12, claim 1 of U.S. Patent 9079188 B2 discloses separating at least a portion of drill cuttings from a combination that includes both drill cuttings and drilling fluids.

Other References Considered
Pullman (US 2002/0104806 A1) teaches an apparatus and method for recycling drilling slurry including a pump and a distribution chamber (see Pullman paragraphs 49-50).

Dixit et al. (US 2011/0220573 A1) teaches a system and method for separating solids from fluids including multiple separators (see Dixit paragraphs 34-36).


Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
matrix of bitumen, water, and mineral material...the mineral material consists of rocks (drill bits/cuts), sand, silt and clay...separating and recovering bitumen oil from tar sands, such as that derived from mining or drilling operations.") (see paragraph 42 – “…in the processing of tar sands, production sand, drill cuttings derived from bitumen laden geological formations using water based drill fluids, contaminated oily sand or gravel, and contaminated soil.”), the system comprising:
a receiving vessel (see FIG. 1A, receiving hopper 2 and FIG. 2, hopper 152) configured to receive the slurry that includes the one or more solids (see FIG. 2, tar sands material and diluent added from source D via D1) (see paragraph 34), the receiving vessel operable to provide at least a portion of the slurry at one or more output openings (It is inherent for a receiving hopper 2 and/or hopper 152 to have an inlet and an outlet) (see paragraphs 14-15 – “…unprocessed tar sands or tailings 1 from a mining or drilling operation may be fed into a receiving hopper 2…The receiving hopper 2 may be supplied with a mechanical grinder 5…coupled to a jet transfer pump 6…”) (see paragraph 34);
a pump (see FIG. 1A, pump 6 and/or pump 15) configured to pump at least a portion of the slurry provided from the one or more output openings of the receiving vessel (see paragraphs 14-15 – “…unprocessed tar sands or tailings 1 from a mining or be fed into a receiving hopper 2…The receiving hopper 2 may be supplied with a mechanical grinder 5…coupled to a jet transfer pump 6…”) (see paragraph 17 – “…further jet transfer pump 15…”); and
a separator (see FIG. 1A, hydrocyclone separators 10 and/or 19) configured to receive at least a portion of the pumped slurry (see paragraphs 16-17 – “The jet transfer pump 6...mixes the ground tar sands 1...to produce a slurry mixture in line 9 which is passed into a first hydrocyclone separator 10…a second hydrocyclone separator 19…"), and to separate at least a portion of the one or more solids of the pumped slurry that were recovered at least partially from the petroleum geologic formation to provide a first solids output (see FIG. 1A, cone bottom hopper 11) (see paragraph 17 – “Centrifugal forces within the first hydrocyclone separator 10 separate a large portion of the solids from the bitumen oil and water mixture.  The solids are removed from the bottom of hydrocyclone separator 10...into cone bottom hopper 11.  The remaining slurry mixture, comprising primarily of the bitumen oil and water, in line 12, is gravity discharged into a centrate collection tank 13...The oil and water are removed from the top at point 14 of the centrate collection tank....further jet transfer pump 15 located at base 16 of the centrate collection tank 13 removes and mixes the solids with the hot water stream in line 17 and passes it through line 18 to a second hydrocyclone separator 19.”), and to provide a remaining slurry to a second location (see FIGS. 1A-1E, line 12 toward tank 13) (see paragraph 17 – “Centrifugal forces within the first hydrocyclone separator 10 separate a large portion of the solids from the bitumen oil and water mixture.  The solids are removed from the bottom of hydrocyclone separator 10...into cone bottom hopper 11.  The remaining slurry mixture, comprising primarily of the bitumen oil and water, in line 12, is gravity discharged into a centrate collection tank 13...the oil and water are removed from the top at point 14 of the centrate collection tank....further jet transfer pump 15 located at base 16 of the centrate collection tank 13 removes and mixes the solids with the hot water stream in line 17 and passes it through line 18 to a second hydrocyclone separator 19.”).
Bozak does not specifically teach the receiving vessel comprising at least a first chamber of the receiving vessel, the first chamber at least partially defined by a dividing wall positioned at least partially within the receiving vessel, as recited in independent claim 1.
Also, Bozak does not specifically teach wherein the receiving vessel further comprises a second chamber, as recited in dependent claim 2.
Furthermore, Bozak does not specifically teach wherein the second chamber is at least partially defined by the dividing wall, wherein the dividing wall is inside the receiving vessel and shared by both the first and second chambers, wherein the first and second chambers are at least partially separated by the dividing wall, and wherein the separator is further configured to provide the remaining slurry to the receiving vessel at the second chamber of the receiving vessel, as recited in dependent claim 3.
	Similar analysis applies to the other corresponding dependent claims 4-12 for the same reasons as being dependent on independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773